Detailed Action
The following Final Action is in response to the application filed on 10/8/2021.  Claims 1-11 are pending. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims are examined in accordance with 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50 (Jan, 7, 2019) ("2019 PEG) and October 2019 Update: Subject Matter Eligibility (October 17, 2019) (“October 2019 Update”).
Under Step 1 claims 1, 9 and 10 are directed to a device (apparatus), method (process), non-transitory computer readable medium (product), with each claim reciting a similar underlying series of steps.
Under Step 2A, Prong One, the claim recites acquiring schedule planning and intended tasks to do details from person and notifying them of information pertaining to their plans.  The claims recite Certain Methods of Organizing Human Activity because they facilitate a user’s performance of personal tasks.  Additionally, the claims recite, acquire information about an unexecuted TO-DO task of a user; acquire information about a forward plan of the user; and notify the user of information on a facility related to execution of the TO-DO task in association with a plan accompanied with movement in the forward plan, the facility related to execution of the TO-DO task being placed around a moving route 
Under Step 2A Prong Two, claim 1, 9, and 10 recite a processing circuitry/device, computer readable medium, and a user terminal as an additional element.  The elements are recited as a mere tool for performing/applying the abstract concepts described above.  Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on the identified judicial exception (MPEP 2106.05 (f)) & (h)). 
Under Step 2B, the additional elements do not result in the claim, as a whole, amounting to significantly more than the exception. As discussed above with respect to integration of the abstract idea into a practical application, the user terminal, the processing circuitry/device, computer readable medium are currently recited as a mere tool to communicate the notification.  According to the specification, the user terminal is a network connected device such as a commercially available smart phone (Specification, ¶39). The elements are recited as a mere tool for performing/applying the abstract concepts described above.  Accordingly, the additional elements do not provide significantly more because they do not impose any meaningful limits on the identified judicial exception (MPEP 2106.05 (f)) & (h)).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-5 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Murdock et al. (US 2019/0236515).
Concerning claims 1, 9, and 10, Murdock discloses an information processing device comprising: 
processing circuitry configured to (fig. 5, and ¶12, 54-55, regarding the processors performing instructions of the invention):
acquire information about an unexecuted TO-DO task of a user (Murdock, ¶52, task manager 405 accesses the tasks entered in the to-do list on the user device via, e.g., task  ¶9 pending tasks may include items from a user's to-do list on an electronic device of the user, a calendar entry on the electronic device, an e-mail in the electronic device, or a user-related item accessible by the electronic device); 
acquire information about a forward plan of the user (Murdock, ¶52, i.e., user's calendar can be [accessed and] examined by task manager 405 to find a good block of time where there is a meeting or appointment, whose location can be inferred or for which the location is known, for example, by the location being entered in the calendar with the meeting or appointment; see also, ¶9, as noted above, i.e., accessing calendar data); and 
notify, via a user terminal, the user of information on a facility related to execution of the TO-DO task in association with a plan accompanied with movement in the forward plan, the facility related to execution of the TO-DO task being placed around a moving route corresponding to the plan accompanied with movement (Murdock, -¶9 identifying pending tasks and alerting the user when one or more pending tasks can be accomplished en route to another location for performing another task. These pending tasks may include items from a user's to-do list on an electronic device of the user, a calendar entry on the electronic device, an e-mail in the electronic device, or a user-related item accessible by the electronic device),
wherein the user terminal is notified of the facility related to the execution at a timing after the movement is started and before the TO-DO task is executed (Murdock, ¶11 regarding suggesting the task of picking up cleaning supplies en route to a doctor’s appointment (i.e., before both tasks have been performed/executed); while Murdock teaches in ¶9-11 about time and location compatibilities and how much time adding a second task adds to the travel route; however, Murdock does not expressly specify notifying the user after movement is started. While the term movement is extremely broad without any reference time and location coupled to the term, Regardless, it would be obvious for an ordinary skill in the art, before the filing date of the invention, to try one of the finite options/solutions in this case, notifying the user before/after (2 options) the start of the 
Concerning claim 2, Murdock discloses the information processing device according to claim 1, wherein, in a case where the moving route is defined in information corresponding to the plan accompanied with movement, the information being acquired by the processing circuitry, the processing circuitry notifies the user of information on a facility related to execution of the TO-DO task and placed along the moving route, in association with the plan accompanied with movement (Murdock, ¶11, i.e., the notification alerts the user when an item can be accomplished en route to a location of another task. For example, consider a user having a doctor's appointment across town and also having a task to pick up cleaning supplies. A procedure, as taught herein, includes a feature that identifies a store near the doctor's office that sells cleaning supplies and suggests to the user that the user can add 15 minutes, for example, to the user's trip prior to the appointment, or 20 minutes, for example, after the appointment to pick up the cleaning supplies. The procedure can also display a new route that includes both the doctor's office and the purchase point (i.e., the facility) of the cleaning supplies, where the time adjustments for the new route can also be displayed).
Concerning claim 3, Murdock discloses the information processing device according to claim 2, wherein: 
the processing circuitry notifies the user of the facility related to execution of the TO-DO task and placed along the moving route as a through-point between a departure place and a destination corresponding to the plan accompanied with movement, and the processing circuitry notifies the user of a change of departure date and time or a change of the moving route, the change being made so that arrival date and time at the destination does not change (Murdock, ¶11, the notification displays a new route that includes both the 
Concerning claim 4, Murdock discloses the information processing device according to claim 1, wherein, in a case where the moving route is not defined in information corresponding to the plan accompanied with movement, the information being acquired by the processing circuitry, the processing circuitry notifies the user of information on the facility related to execution of the TO-DO task and placed around at least either one of a departure place and a destination corresponding to the plan accompanied with movement, in association with the plan accompanied with movement (Murdock, ¶52, i.e., location can be inferred and the task manager performs a search on the expression for the task using a search engine, where the search is a local search around the location of the meeting or appointment to determine whether there are businesses that can satisfy the task request in nearby locations to the meeting or appointment location).
Concerning claim 5, Murdock discloses the information processing device according to claim 1, wherein, in a case where the moving route is not defined in information corresponding to the plan accompanied with movement, the information being acquired by the processing circuitry, the processing circuitry notifies the user of information on the facility related to execution of the TO-DO task and placed within a home range of the user in association with the plan accompanied with movement, the home range being grasped from a past movement history of the user (Murdock, ¶44, Task manager 405 tracks and stores users location data to be used for statistics and the feedback loop; ¶52, history of map interactions).
Concerning claim 11, Murdock discloses wherein the processing circuitry is further configured to search for a TO-DO task related facility including a facility where the user prepares for execution of the TO-DO task, and notifies the user of a stop-off proposal in the found TO-DO task related facility (¶9-11, regarding task suggestions for tasks that can be .

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Murdock et al. (US 2019/0236515), as applied to claim 1 above, and further in view of Penilla et al. (US 10,217,160).
Concerning claim 6, Murdock discloses the information processing device according to claim 1, wherein the processing circuitry notifies the user of information on the facility related to execution of the TO-DO task and placed around the moving route (Murdock, -¶9 identifying pending tasks and alerting the user when one or more pending tasks can be accomplished en route to another location for performing another task).  Examiner notes that the process of relatively restraining the amount of money paid by the user is not positively recited.  Instead, the limitation is recited in a manner that suggest an intended result or usage.  However, in the interest of compact prosecution, a reference is applied). 
Murdock does not disclose, however Penilla discloses an aspect where the system is operable to have the effect of an amount of money that the user is to pay to the facility related to execution of the TO-DO task is relatively restrained (Penilla, Fig. 37C discussed at col. 37, lines 36-43, i.e., as an intermediate task the system presents route options to perform the task (charge the vehicle) on the way to a destination, a display screen can be provided in the vehicle which would allow the user to be informed of where charge is available now for a certain price. The user can select to get a map route, get information regarding distance, get information regarding discounts, reserved charge plugs are stations, cancel request, or show lower rate charge options and distances associated with obtaining the lower cost charge).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide cost-savings to the user when tasks pertain to a transaction, in the same manner a user would when selecting task order and location options for 
Concerning claim 7, Murdock in view of Penilla discloses the information processing device according to claim 6, wherein, in a case where there is a plurality of facilities related to execution of the TO-DO task around the moving route, the processing circuitry notifies the user of information on facilities to which the user is to pay a relatively small amount of money (Penilla, col. 39, lines 54-59, Fig. 40 illustrates an example of the data provided to notify the user of the facilities and the associated pay associated with the task..
Concerning claim 8, Murdock in view of Penilla discloses the information processing device according to claim 6, wherein the processing circuitry notifies the user of a time period during which the user is to pay a relatively small amount of money to the facility related to execution of the TO-DO task and placed around the moving route (Penilla, col. 37, lines 36-43, where the display states that the offer is available now, and Fig. 40, displays the time when the offer for the promotion and service is available).

Conclusion
Applicant’s arguments filed on 10/08/2021 have been fully considered and have been found to be unpersuasive and insufficient to overcome all of the rejections in the most recent Office action. Details are provided below.

Arguments on claim interpretation under 35 U.S.C. 112f:
Applicant’s amendments removed the limitations that invoked the claim interpretation under 35 U.S.C. 112f.

Arguments on claim interpretation under 35 U.S.C. 101:

Applicant’s claimed invention is directed to certain methods of organizing human activities and mental processes grouping as explained in the rejection section. Further, the “critical timing” concept might be an improvement to the abstract idea, however, it does not alter/improve the additional elements. Therefore, these limitations do not integrate the abstract idea into a practical application. See MPEP 2106.05(a)II  “However, it is important to keep in mind that an improvement in the abstract idea itself (e.g. a recited fundamental economic concept) is not an improvement in technology”.

Arguments on claim interpretation under 35 U.S.C. 102/103:
Applicant’s arguments have been found to be unpersuasive. Paragraph 9 of Murdock at the end recites “Such tasks may include travel to a destination”. Also, paragraph 11 of Murdock provides the example of picking up cleaning supplies en route to a doctor’s appointment, wherein neither one of the tasks are computer tasks. 
Further, applicant’s arguments regarding the newly added/amended limitations are considered for the first time in the rejection sections of this Office action to which the applicants may refer for further clarification.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Calman discloses a system for optimizing travel routes by providing the user with an optimized route based on the available offers based on user preferences
DeLorme discloses a travel planning system that includes discovering location-based offers along waypoints based on a planned transportation itinerary
Gordon discloses various methods for presenting user-defined contextual notifications from 3rd party/broadcasted sources via mobile device.
Malkin discloses a system for dynamically updating location aware updates to an itinerary based on performing task of a to-do list 
Needham et al. discloses an in-vehicle navigational device for providing guidance during performance of a list of to-do tasks, keeping track of completion of task and navigating based on prioritizing tasks to reduce the overall drive time required to complete the selected tasks, reduce the total distance traveled for completing the tasks, and/or satisfy certain constraints of the context data, such as the availability of discounts at particular merchants.
Schwartz et al. discloses a system for capturing user preferences and based on time, current location, and projected travel route--making recommendations based for intermediate stops while presenting the associated promotional offers associated with the recommended stop locations.
Sethi et al. discloses a system that generates an itinerary based on the user’s calendar and other to-do tasks and monitors the user behavior to prioritize the tasks, and to determine when to suggest completion of the task
Simoudis discloses a system for personalized ground transportation that is integrated with user calendar and task data records (Fig. 1, Ele. 107) and as set forth in Figure 6, creates a transportation plan and presents offers relevant to the user’s current position.
Treyz et al. discloses an in-vehicle positioning/navigational system that among other things includes a search facility to find POIs and incentive offers
Wansley et al. discloses a system for determining additional task features for e.g., to-do tasks and other items where records are not explicitly defined by the user

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEHMET YESILDAG whose telephone number is (571)272-3257. The examiner can normally be reached M-F 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on (571) 272-6787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 





/MEHMET YESILDAG/Primary Examiner, Art Unit 3624